Title: From Thomas Jefferson to Albert Gallatin, 7 October 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: Jefferson to mr Gallatin
                     
                            Oct. 7. 06.
                        
                        I have examined the papers respecting the St Domingo trade, and now return them to you. not having a copy of the laws of the last session, I can judge in these cases only from so much of this particular law as is quoted. I think mr Dallas’s answers to the queries proposed to him, (as stated in the Aurora) are sound: and it appears to me that the case stated by Colo. Newton falls a fortiori under the reasoning of the 2d. answer of mr Gallatin, & the latter part of his first answer, so far as respects the forfieture of the bond. but whether it extends to that of the vessel depends on parts of the act not quoted in the papers. is not the Comptroller your official counsel on these occasions? and is not his the proper opinion to send to Colo Newton? I have heard nothing from the Attorney General, so know not when he is to be expected.
                  On the subject of keepers to the light house, we will take some opportunity of conversing. Affectionate salutations.
                    
    [Note in Gallatin’s hand:] “means Mr Dallas.”

               